Citation Nr: 1214687	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-39 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anal fissure. 

2.  Entitlement to a compensable rating for pruritus ani.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1944 to October 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  [In 2007 the Veteran revoked his previously designated representative, and indicated he would be designating Veterans Service Organization as his representative.  He has not yet done so.  At the hearing he represented himself, with assistance from a VA Veterans Service Representative.]  In January 2011, the case was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The January 2011 Board remand noted that the Veteran had received private treatment from Dr. L. M. O., and that he receives ongoing VA treatment.  As records of such treatment are pertinent evidence with respect to the issues on appeal, the RO was instructed to (with assistance from the Veteran) secure copies of complete clinical records from all identified sources.  The remand advised the Veteran of 38 C.F.R. § 3.158(a).  

January 2011 correspondence to the Veteran from the RO sought authorization from him for VA to secure Dr. L.M.O.'s treatment records.  The Veteran did not provide the authorizations, but instead submitted a March 2011 report of private consultation with L.P.P., M.D..  As a report of a March 2011 examination is not an adequate substitute for ongoing treatment records encompassing a prolonged period (i.e., to reflect a complete disability picture), at that point it was incumbent on the RO to advise the Veteran that his submission was an inadequate response, remind him of § 3.158(a), again ask him to provide the appropriate release, and if he declined to provide the release, or a year lapsed with no response, the claims should have been readjudicated under § 3.158(a).  If the records sought were secured, the RO was to then arrange for an examination of the Veteran.  

Instead of following the process, without affording the Veteran the year he had to respond, the RO arranged for the Veteran to be examined (leaving the impression that his nonresponse to the request for the release was acceptable-notwithstanding  § 3.158(a)).   After an inadequate (both because it was incomplete and because it was based on an incomplete record, i.e., the treatment records not secured) examination, the RO readjudicated the matter and returned the case to the Board.  The examination was incomplete because the examiner did not note (as the remand requested) the frequency and severity of leakage due to fissure, instead noting "occasionally he has leakage".  Regarding pruritis, the examiner did not (as requested in the remand) identify the symptoms, their severity, and their frequency.  Instead it was noted that the Veteran can tolerate associated itching, applies hydrocortisone cream 4/5 nights a week, and that symptoms resolve with such treatment.  This response provides insufficient information to rate the disability.  [The Board notes that the record also gives no indication that the VA examiner had the criteria in 38 C.F.R. § 4.114, Codes 7335, 7337, 7332 available for review in conjunction with the examination.  A review of those provisions might have enlightened the examiner as to why specific responses to the questions posed are needed.]  The Board notes that the examiner did indicate that the Veteran's hemorrhoids were unrelated pathology (responding to another question posed). 

It is well-established in caselaw (See Stegall v. West, 11 Vet. App. 268 (1998)) that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders; and the RO should be well aware that the Court has found that the Board errs when it fails to remand for corrective action when there has been noncompliance with remand instructions.  
The Board notes that this case has been advanced on its docket due to the Veteran's age, and that inherent in a remand is a delay of the final determination.  However, given the circumstances there is no alternative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for pruritus ani or anal fissure since March 2004 (one year prior to receipt of his claim for increase) and to provide any releases necessary for VA to secure records of any such private treatment (to specifically include records from Drs. L. M. O. and L.P.P.).  In connection with this request he should be reminded of the provisions of 38 C.F.R. § 3,158(a).  The RO should secure copies of complete clinical records from all identified sources (and specifically any pertinent VA records outstanding).  If a private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.   The RO should not proceed to the development ordered below unless the Veteran responds. If he does not respond within the time afforded in the regulation, or indicates that he will not provide the releases sought, the case should be further processed under 38 C.F.R. § 3.148(a).

2.  If the records sought in # (1) above are received, or are certified to be unavailable, the RO should arrange for a proctological examination of the Veteran to ascertain the severity of his service-connected anal fissure and pruritis ani.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria in 38 C.F.R. § 4.114, to specifically include Codes, 7335, 7337, 7332.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of the record, the examiner should respond to the following: 

(a)  Regarding anal fissure, the examiner must comment on the extent and severity of any associated symptoms (and specifically whether there is extensive leakage or there are frequent involuntary bowel movements (See Code. 7332)).  

(b)  Regarding pruritus ani, the examiner must (i) describe in detail all manifestations of such condition found on examination, and (ii) comment on the nature, frequency and severity, and functional effects of all symptoms as shown by the record, and examination of and interview of the Veteran.  

The examiner must explain the rationale for all opinions. 

3.  The RO should then re-adjudicate these claims.  If either remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

